Curia, joer Dunkin, Ch.
On the principal point involved in this appeal, the Court is not disposed to interfere with the conclusions of the Chancellor.
But in Anderson vs. Fuller, McM. Eq. 27, it was ruled that, where .the payments made by the purchaser had removed exist*99ing liens, he should be permitted, on the contract being set aside, to have the benefit of such liens, or be allowed re-imbursement of the sums expended in discharging them. On the 30th Dec., 1839, the defendant paid the sum of $65 to Wm. Hanna, for which the slave Hester had been mortgaged. It is proper that this sum, with interest, should be refunded.
It is ordered and decreed, that from the proceeds of sale of the slave Hester, the sheriff pay to'the defendant the sum of sixty-five dollars, with interest from the 30th Dec., 1839; and that in all other respects the decree of the circuit court be affirmed.
Johnsok, Hamper and Johnston, GC. concurred.